DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The election without traverse of Species B, figures 7 and 8, via the response of July 29, 2021 is hereby acknowledged.  It appears that claims 1, 4, and 7 read on the elected species.

Claim Interpretation
	Definitions of the term “socket” include “a device on a piece of electrical equipment into which you can put a bulb or plug” and “any hollow part or opening in a structure which another part fits into as a socket.”  See e.g. Collins dictionary online.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In line 6 of claim 7, the term “control means” lacks antecedent basis, and it is unclear whether the claim language is referring to the previously recited controller or a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wake (US 2014/0012444) in view of Gzik (US 2002/0020465) and further in view of Kawaura (US 2014/0170530).
	Regarding claim 1, Wake discloses a fuel cell-type industrial vehicle, comprising: 
	a fuel cell unit including a fuel cell (31); 
	a fuel tank (32) provided in the fuel cell unit and configured to store fuel gas that is supplied to the fuel cell; 
	a vehicle main body in which the fuel cell unit is installed (see figure 2 and paragraphs 0019 and 0023, everything supporting the driver and the driver’s seat other than the fuel cell unit is interpreted as the vehicle main body); and 
	a controller (7) configured to control operations of the vehicle main body, 
	the fuel cell unit comprising: 

	a detection mechanism (27) configured to detect a connection state between the vehicle coupler and the station coupler (paragraph 0028, when the lid is closed the connection state is sensed as disconnected), 
	wherein the detection mechanism (27) includes a sensor having an output signal that shifts in accordance with the connection state of the station coupler relative to the vehicle coupler (paragraph 0029, “open signal” is an indication of the connection state), and 
	wherein the controller executes control to prohibit the operations of the vehicle main body after determining, on the basis of the output signal of the sensor (paragraph 0032).
	Wake does not disclose that the detection mechanism detects the vehicle coupler itself when the plug is connected to station coupler.
	Gzik discloses that it is known in vehicle technologies to include a sensor (10a, figure 2) which detects the charger (6) itself when it is connected to the vehicle (5).  Gzik teaches that an advantage of this configuration is to allow the lid (9) to be automatically opened and closed (paragraph 0020).
It would have been obvious to one skilled in the art to provide the system of Wake with a contact sensor for detecting the connection of the fueling station instead of a lid sensor as the detection mechanism, based on the teaching of Gzik, for the purpose of providing a lid configuration which can be automatically opened and closed.  e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Wake and Gzik account for much of the claimed subject matter as set forth above, but do not specifically show that the vehicle coupler is a plug (i.e. male component) and the station coupler is a socket (i.e. female component).
Kawaura teaches that it is known in hydrogen vehicle refueling for the vehicle coupler (56) to be the plug (male component) and the station coupler (66) to be the socket (female component)(see figure 3).
It would have been obvious to one skilled in the art to modify the device of Wake in view of Gzik to have the plug on the vehicle and the socket on the refueling station hose, based on the teaching of Kawaura, as a routine selection of a known type of refueling coupling for performing the same function.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wake (US 2014/0012444) in view of Gzik (US 2002/0020465) and further in view of Kawaura (US 2014/0170530) and further in view of Kaminky (US 2,468,673).
Regarding claim 4, Wake, Gzik, and Kawaura account for much of the claimed subject matter as set forth above, but do not disclose that the detection mechanism 
Gzik discloses that the detection mechanism is a contact sensor (see paragraph 0020), but does not disclose the structure of the contact sensors.
Kaminky teaches that it is known to form a contact sensor (figure 2) with a moving member (19) that is pushed so as to move in a predetermined direction when contacted, and the sensor includes a mover (18) that is released from a pressed-in state by the movement of the moving member (19) so that when the mover is released from the pressed-in state the output signal shifts (column 3, lines 50--62).
It would have been obvious to one skilled in the art to provide the device of Wake in view of Gzik and Kawaura with the contact sensor in the configuration of Kaminky as a routine selection of a known equivalent type of contact sensor for performing the same function.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wake (US 2014/0012444) in view of Gzik (US 2002/0020465) and further in view of Kawaura (US 2014/0170530) and further in view of Murphy (US 5,964,089).
Regarding claim 7 as best understood, Wake, Gzik, and Kawaura account for much of the claimed subject matter as discussed above, but do not disclose that vehicle operation is detected using a key switch to detect whether the vehicle is on.  Wake discloses the use of an ignition switch (paragraph 0017), but does not appear to specifically disclose an ignition key.
Murphy teaches that it is known in hydrogen vehicles to provide an ignition key and to detect whether the vehicle is on using the key switch (column 29, lines 38-47).
It would have been obvious to one skilled in the art to use a key switch as the ignition switch in the system of Wake in view of Gzik and Kawaura, based on the teaching of Murphy, as a routine selection of a known type of ignition switch for performing the same function.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	







Examiner Suggestion
	It is suggested that claim 1 be amended to describe that the detection mechanism includes a pressing plate with a recess portion disposed around the plug, as shown in figure 3.

Other Prior Art
	The attached PTO-892 form includes references which are not cited above but which are considered relevant to this application, including:
	Dietl (US 6,011,484) which discloses preventing a vehicle from being turned on based on a refueling lid sensor (column 4, lines 10-22);
	Moragne (US 3,572,305) which discloses preventing operation of the engine of a vehicle (column 1, lines 33-35); 
	Houston (US 3,786,207) which discloses an electrical switch assembly in a fueling nozzle (figure 1, column 2, lines 23-44); and
	Howard (US 3,935,410) shows a configuration of a contact switch (figure 1).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799